Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Th e claim to priority of KR 10-2019-0020141 filed on February 20, 2019 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on February 7, 2020 and September 21, 2020 have been considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “metal plate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda et al. (JP 2013-192838) (cited by Applicant).
Regarding claim 1, Okuda et al. discloses an induction heating rice cooker comprising: a main body (1) configured to receive and heat food objects therein; a lid (3) configured to couple to an upper surface of the main body (1); and an inner pot (2) configured to be accommodated in the main body (1) and to be heated based on a magnetic field being generated by a heating coil (5) of an induction heating device, wherein the inner pot (2) defines a heat conduction space (thickness of the inner pot 2) that is surrounded by a bottom surface, an outer surface, and an inner surface of the inner pot (2) (Fig. 1-2; Par. 36-39).
Regarding claim 3, Okuda et al. discloses the inner pot (2) is configured to transfer heat generated on the bottom surface of the inner pot in a direction upward through the heat conduction space (Fig. 1-2).
Regarding claim 4, Okuda et al. discloses the inner pot (2) has a cylindrical shape and defines a pot opening at an upper surface thereof, and wherein the bottom surface of the inner pot (2) has a flat shape and is configured to contact a bottom surface of the main body (1) (Fig. 1-2).
Regarding claim 5, Okuda et al. discloses an area of the bottom surface of the inner pot (2) is less than an area defined by the heating coil (5) of the induction heating device (Fig. 2).
Regarding claim 6, Okuda et al. discloses the inner pot (2) comprises a rounding portion that is disposed on the inner surface of the inner pot and that extends from an outer edge of the bottom surface of the inner pot (Fig. 2-4).
Regarding claim 7, Okuda et al. discloses the inner pot (2) extends along a vertical center line, and wherein a horizontal distance between the vertical center line and the outer surface of the inner pot is constant (Fig. 2).
Regarding claim 20, Okuda et al. discloses a metal plate (16) disposed on the bottom surface of the inner pot (2) and configured to be heated based on the magnetic field being generated by the heating coil (5) (Fig. 1-4; Par. 47).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (JP 2013-192838) in view of Benoit (US Pub. 2016/0174771) (new cited).
Regarding claim 2, Okuda et al. discloses substantially all features of the claimed invention as set forth above including the lid (3) is coupled to the main body (1) by a hinge (3a) and configured to open and close the upper surface of the main body (Fig. 1; Par. 39) except the lid being configured to be detached from the main body.  Benoit discloses the lid (12) being configured to be detached from the main body (12) (Fig. 8; Par. 85 and 88).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Okuda et al., the lid being configured to be detached from the main body, as taught by Benoit, for the purpose of suitable to the user application to have the lid can be removed from the container entirely.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (JP 2013-192838) in view of Park (US Pub. 2015/0313406) (new cited).
Regarding claim 8, Okuda et al. discloses substantially all features of the claimed invention as set forth above except a horizontal distance between the outer surface of the inner pot and the inner surface of the inner pot increases as a depth of the inner pot increases toward the bottom surface of the inner pot.  Park discloses a horizontal distance between the outer surface (610) of the inner pot and the inner surface (605) of the inner pot increases as a depth of the inner pot increases toward the bottom surface of the inner pot (the thickness of at the bottom via at 645) (Fig.6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Okuda et al., a horizontal distance between the outer surface of the inner pot and the inner surface of the inner pot increases as a depth of the inner pot increases toward the bottom surface of the inner pot, as taught by Park, for the purpose of having a thicker width at the bottom of the vessel for more thermal conductive at the bottom.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (JP 2013-192838) in view of Park (US Pub. 2015/0313406) and further Fujiwara et al. (JP 2009-240447) (new cited).
Regarding claim 9, Okuda/Park disclose substantially all features of the claimed invention as set forth above except the horizontal distance between the inner surface and the outer surface of the inner pot is greater than a vertical thickness of the bottom surface of the inner pot.  Fujiwara et al. discloses the horizontal distance between the inner surface and the outer surface of the inner pot (1b) is greater than a vertical thickness of the bottom surface of the inner pot (1a) (Fig. 3; Par. 19 and 25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Okuda/Park, the horizontal distance between the inner surface and the outer surface of the inner pot is greater than a vertical thickness of the bottom surface of the inner pot. as taught by Fujiwara et al., for the purpose of improving the heat storage property and the heat retention property at the upper part of the pot.
Claim(s) 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (JP 2013-192838) in view of Saeki (JP 10-146273) (new cited).
Regarding claim 10, Okuda et al. discloses substantially all features of the claimed invention as set forth above except a heat conduction member disposed in the heat conduction space, wherein a thermal conductivity of the heat conduction member is greater than a thermal conductivity of the inner pot.  Saeki discloses a heat conduction member (4b) disposed in the heat conduction space, wherein a thermal conductivity of the heat conduction member is greater than a thermal conductivity of the inner pot (4a) (Fig. 1-2; Par. 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Okuda et al., a heat conduction member disposed in the heat conduction space, wherein a thermal conductivity of the heat conduction member is greater than a thermal conductivity of the inner pot, as taught by Saeki, for the purpose of providing heat generating portion for the inner pot.
Regarding claim 11, Okuda/Saeki disclose substantially all features of the claimed invention as set forth above including from Okuda, the inner pot (2) is made of aluminum and the metal plate (16) is made of stainless steel (Fig. 1-4; Par. 37); and from Saeki, the inner pot (4a) is made of aluminum and the heat conduction member (4b) is made of stainless steel (Fig. 2; Par. 11) except the inner pot is made of cast iron or stainless steel and the heat conduction member is made of copper or aluminum.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Okuda/Saeki, the inner pot is made of cast iron or stainless steel and the heat conduction member is made of copper or aluminum, for the purpose of having a high heat conduction material.
Regarding claim 12, Saeki discloses the heat conduction member (4b) extends along a depth direction of the inner pot (4a) (Fig. 2).
Regarding claim 13, Saeki discloses the heat conduction member (4b) extends vertically along the outer surface of the inner pot (4a) (Fig. 2).
Regarding claim 14, Saeki discloses the heat conduction member (4b) has one end that is horizontally bent and extends into the heat conduction space (Fig. 1-2).
Regarding claim 15, Saeki discloses the heat conduction member (4b) comprises: a first portion that extends along the outer surface of the inner pot (4a); and a second portion that is curved from a lower end of the first portion toward the inner surface of the inner pot and that extends into the heat conduction space (Fig. 2).
Regarding claim 16, Saeki discloses the heat conduction member (4b) is disposed vertically above the bottom surface of the inner pot (4a) (Fig. 2).
Regarding claim 17, Saeki discloses an outer surface of the heat conduction member (4b) is flush with the outer surface of the inner pot (4a) (Fig. 2).
Regarding claim 18, Saeki discloses the heat conduction member (4b) has a ring shape that extends along a circumferential direction of the inner pot (4a) (Fig. 2).
Regarding claim 19, Saeki discloses the heat conduction member (4b) surrounds a lower portion of the outer surface of the inner pot (4a (Fig. 2a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/29/2022
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761